Citation Nr: 1514588	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for testicular cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.  This included service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Agency of Original Jurisdiction (AOJ) in this case is currently the VA RO in Detroit, Michigan.  

The Board denied this appeal in a May 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2014 decision as to the testicular cancer matter, and remanded the matter to the Board for action consistent with the JMR.  


FINDINGS OF FACT

1.  The Veteran's testicular cancer did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.  

2.  The Veteran's testicular cancer was diagnosed as classic seminoma and did not have overlapping symptoms and signs or features such as fatigue, pain, disability out of proportion to physical findings, or inconsistent demonstration of laboratory abnormalities.  


CONCLUSION OF LAW

The criteria for service connection for testicular cancer have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3003, 3.307, 3.309(a), 3.317 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his testicular cancer is the result of his service during the Persian Gulf War.  

As noted in the Introduction, this issue is back before the Board following appeal to Court and a Court Order for the Board to comply with the terms of the JMR.  The Court has provided guidance as to the effect of JMRs, as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The JMR has two terms for compliance.  First, the Parties directed the Board to address provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the statute and implementing regulation addressing presumptive service connection for Persian Gulf War veterans.  

Second, with regard to an April 2010 VA Compensation and Pension examination opinion, the Parties directed that the Board should determine whether to seek clarification or another medical opinion.  

Following the guidance provided in Carter, the Board focuses on the terms of the JMR in the instant decision.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection will be presumed for certain disabilities suffered by Veterans with service in the Persian Gulf (Southwest Asia theater of operations) prior to December 31, 2016.  38 U.S.C.A. § 1113, 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014).  

VA will pay compensation to a Persian Gulf veteran with a qualifying chronic disability that became manifest-during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or to a degree of 10 percent or more during the presumptive period prescribed by law.  38 U.S.C.A. § 1117.  The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The term qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness, (B) A medically unexplained chronic multisymptom illness ( such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).  

A subsection of the implementing regulation, 38 C.F.R. § 3.317, provides as follows:  

(2)(i) For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 
(A) An undiagnosed illness; 
(B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: 
      (1) Chronic fatigue syndrome; 
      (2) Fibromyalgia; 
(3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

38 C.F.R. § 3.317(a)(2)(i). 

The Parties agreed that under 38 C.F.R. § 3.317(a)(2)(i)(B), if a Veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination as to whether that illness qualifies under § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness" and cited to the final rule published in the Federal Register.  

What that Federal Register publication states is as follows:  

If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."  In adjudicating claims under § 3.317(a)(2)(i)(B), VA will continue to apply the term "medically unexplained chronic multisymptom illness" as currently defined in § 3.317(a)(2)(ii):  "A diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."

The Parties also referred to § 3.317(a)(2)(ii), stating that the provision provides as follows:

for the purposes of this section "the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."

The parties appear to be suggesting that if a Veteran has any illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination as to whether that illness qualifies under § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness", even if the problem is clear (for example:  If the Veteran has a back disability, the Board would be obligated [even if this issue were not raised] to remand the case and obtain a medical opinion to determine whether that back problem qualifies under § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness" because the Board can not make a medical finding because the Board can not make medical findings).

Here, the Board notes that the entire provision is:  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

38 C.F.R. § 3.317(a)(2)(ii).  (Emphasis added)

The Federal Register final rule announcement provided the following explanation:  

Finally, § 3.317(a)(2)(ii) exempts "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology" from being considered medically unexplained chronic multisymptom illnesses.  To further clarify this exclusion, we have added the specific examples "diabetes" and "multiple sclerosis." This clarification does not alter any existing rights under the current regulation, but merely provides examples to better illustrate the current regulation.  The two listed examples, diabetes and multiple sclerosis, were cited by Congress in the legislative history of the authorizing legislation as examples of conditions that would not be within the scope of the statutory term "medically unexplained chronic multisymptom illnesses."  See Joint Explanatory Statement, 147 Cong. Rec. at S13, 238.  When VA issued the rule currently in § 3.317(a)(2)(ii), we similarly explained that diabetes and multiple sclerosis were examples of conditions that would not meet the statutory and regulatory definition of "medically unexplained chronic multisymptom illnesses."  68 FR 34539, 34540 (June 10, 2003).

75 Fed. Reg. 61,995-01, 61,995-96 (Oct. 7, 2010).  

The Joint Explanatory Statement included the following language:  

Section 202 of the compromise agreement authorizes the Secretary effective March 1, 2002, to pay compensation to any eligible Gulf War veteran chronically disabled by an "undiagnosed illness," a "medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms," or "any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection" (or any combination of these).  The term "undiagnosed illnesses" has been interpreted by VA to preclude from eligibility for benefits under sections 1117 or 1118 of title 38, United States Code, any veteran who has received a diagnosis, even if that diagnosis is merely a descriptive label for a collection of unexplained symptoms.  This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446. Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446.  Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

In selecting this language, it is the intent of the Committees to ensure eligibility for chronically disabled Gulf War veterans not withstanding a diagnostic label by a clinician in the absence of conclusive pathophysiology or etiology.  The compromise agreement's definition encompasses a variety of unexplained clinical conditions, characterized by overlapping symptoms and signs, that share features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Aaron and Buchwald, A Review of the Evidence for Overlap Among Unexplained Clinical Conditions, 134(9) Annals of Internal Med:868-880 (2001).  Although chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are the most common diagnoses under this definition, other conditions that may be characterized similarly include other chronic musculoskeletal pain disorders and chronic headache disorders.

By listing the first three diagnoses as examples, it is the Committees' intend to give guidance to the Secretary rather than to limit eligibility for compensation based upon other similarly described conditions that may be defined or redefined in the future.  The Committees do not intend this definition to assert that the cited syndromes can be clinically or scientifically linked to Gulf War service based on current evidence, nor do they intend to include chronic multisymptom illnesses of partially understood etiology and pathophysiology such as diabetes or multiple sclerosis

Now the Board turns to an analysis of the facts in light of the law and regulations.  

Service treatment records do not show that the Veteran had testicular cancer during active service.  

An October 2, 2009 consult signed by "A.D.," M.D. documents that the Veteran noted a left testicular mass on routine self examination and reported that he has had issues with a retractile left testis in the past but was otherwise asymptomatic.  It also states that the Veteran reported having no significant pain or discomfort and reported no other constitutional symptoms.  Following physical examination, the plan was for radical orchiectomy.  Following left orchiectomy at St. Mary's of Michigan Medical Center later that month, histopathology results were classic seminoma, as documented in an October 13, 2009 histopathology report.  December 2009 notes signed by "Y.K," M.D. document that he completed follow-up radiation therapy without any remarkable acute radiation side effects.  

From this evidence, the Board concludes that the Veteran's testicular cancer did not manifest during his active service and did not manifest within one year of separation from active service.  Therefore, service condition based on onset during service or on the presumption of service connection for chronic diseases under 38 C.F.R. § 1112 is not warranted.  

The April 2010 VA examiner provided a diagnosis that the Veteran's testicular cancer was currently in remission.  She included findings in the report that he had no symptoms of his testicular cancer and all findings other than testicles examination were normal - the abnormality being absence of the left testicle.  

Based on this evidence, the Board concludes that the Veteran does not have an undiagnosed illness or medically unexplained chronic multisymptom illness regarding the issue on appeal.  This is not a medical determination by the Board, nor is one needed in this case.  Rather, this is a comparison of the medical evidence of record to the statute and regulation, informed by the congressional record.  

The medical evidence includes a diagnosis of classic seminoma and there is no indication that it is inconclusive.   The cancer was discovered on self examination.  The examiner stated that he was asymptomatic other than prior issues with a retractile left testis.  Thus, the evidence is against a finding that he had cluster of signs or symptoms, or overlapping symptoms and signs, or features such as fatigue, pain, disability out of proportion to physical findings, or inconsistent demonstration of laboratory abnormalities.  He had no symptoms since the cancer was diagnosed, other than absence of the testicle.  

The above quoted language from the congressional record shows that the concerns of Congress were diagnoses that were merely descriptive labels for a collection of unexplained symptoms.  That is not the case here.  First, the Veteran did not and does not have unexplained symptoms to which the diagnosis was assigned.  He did not have any symptoms; he felt a mass on self examination and shortly thereafter was diagnosed and treated.  Second, the diagnosis of classic seminoma is not merely a description for a collection of symptoms; it is a diagnosis based on histopathology study of the removed tissue.  

A reading of the statutory and regulatory language to include testicular cancer in the possible realm of medically unexplained chronic multisymptom illness, in a case such as this one, is to be avoided because it would lead to absurd results.  See McBurney v. Shinseki, 23 Vet.App. 136, 141 (2009); Ramsey v. Nicholson, 20 Vet.App. 16, 30 (2006) ("[If] 'it is clear that ... the literal import of the [statutory] inconsistent with the legislative meaning or intent, or such interpretation leads to absurd results,' the Court will not reach that result.").  

In this case, the "absurd result" would be a turning of the statute and regulation upside down so that nearly all diagnosed conditions defaulted to medically unexplained chronic multisymptom illnesses which is clearly not was intended.  Perhaps more importantly, it would also lead to the mass remanding of cases by the Board (and ROs) for medical opinions as to whether any disability cited by a Gulf War Veteran qualifies under § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness" because the Board/ROs can not make a medical finding.

Even if one were to focus on the "without conclusive . . . etiology" of 38 C.F.R. § 3.317(a)(2)(ii), the Veteran's testicular cancer is not meaningfully different than multiple sclerosis or diabetes (or any other disability, for this matter).  All three are diagnosable conditions and fundamentally different than what the legislators sought to include as subject to the Persian Gulf War veteran presumption of service connection.  Any argument that "testicular cancer" falls into the area of "unknown etiology" would, from a common sense point of view, result in inclusion of so many diseases that almost any (if not all) diagnosed condition would be subject to a finding that it was a "medically unexplained chronic multisymptom illness" if it had signs and symptoms (orthopedic problems, psychological problems, neurological problems all, at some points, may cause "medically unexplained chronic multisymptom illness").  The congressional record shows such a result was not intended.    

The examiner opined that his testicular cancer was not due to his service in the Persian Gulf.  She provided the following rationale:  

There is no creditable medical literature that supports that testicular cancer is caused by living in the Gulf Region or being on active duty military service or being stationed in the Gulf Region.  Testicular cancer is the most common cancer in males ages 15-35.  There is an increase in prevalence is (sic) Caucasians and the highest incident of testicular cancer in the world is noted in the United States.  

The medical evidence, including the April 2010 opinion, tends to show that that testicular cancer is not rare.  It is well known that people get cancer without having some definite "cause".  That testicular cancer is not rare, that it has a high prevalence in the United States, and that the Veteran's treating physicians wrote nothing to indicate it was medically unusual about the Veteran's case, is itself enough evidence for the Board to conclude that his cancer is not one without conclusive etiology within the meaning of those words in the regulation at issue.  To go further than this is to engage in ephemeral philosophic questions rather than factual questions as to what fits into the presumption.  

It is within the realm of knowledge of a layperson, including the Board, that science has not arrived at the definite cause for many diseases.  The congressional guidance, as implemented in the regulation, provides no guidance if it cannot be determined by the fact finder that under the facts of this case the etiology of the Veteran's testicular cancer is no different, for the purposes of determining if it is a medically unexplained chronic multisymptom illness, than diabetes.  

Finally, the Board does not read the language from the Federal Register publication that "[i]f a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a medically unexplained chronic multisymptom illness" as requiring a negative medical opinion in order to deny service connection in a case where there is no indication that the diagnosed condition was a medically unexplained chronic multisymptom illness.  Cf. Fontenot v. Teledyne Movible Offshore, Inc., 714 F.2d 17, 20 (5th Cir.1983) ("Expert testimony is not needed in many if not most cases.  As former Chief Judge Charles Clark noted, jurors are generally entitled to draw their own inferences from the evidence").  Rather, the language quoted above has the effect of permitting an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome to be deemed a medically unexplained chronic multisymptom illness based on medical evidence.  

A reading of that language that leads to a conclusion that a medical opinion that specifically addresses the question of whether an illness is a medically unexplained chronic multisymptom illness in order to be adequate, in every case, is a reading inconsistent with the statutory and regulatory background because it effectively includes all diagnosed conditions, however common and sure the diagnosis, to be included as a "medically unexplained chronic multisymptom illness" unless specifically ruled out by a medical opinion.  Neither the statute nor the regulation calls for such a conclusion and such a conclusion is inconsistent with the inclusion of examples (diabetes and multiple sclerosis) for guidance; guidance which it appears was included to avoid such a litigious conclusion.  

In short, the Veteran's testicular cancer, diagnosed as classic seminoma, does not meet the statutory and regulatory definition of a medically unexplained chronic multisymptom illness.

Turning to the second term of the JMR, the Parties noted that the April 2010 VA examiner stated that she had reviewed the Veteran's claims file.  They stated that the two articles had been submitted by the time of the examination but the examiner did not specifically address those articles, but rather stated that there was no creditable medical literature to support that testicular cancer was caused by being in the Gulf region.  

The April 2010 examination report includes the examiner's statement that she reviewed the claims file in a page by page fashion.  The Board therefore concludes that she reviewed all documents in the claims file and commented where she deemed it significant to do so, in her medical judgment.  She provided an accurate account of the history of the Veteran's testicular cancer.  She specifically noted that the Veteran told her that a family member had told him that service members stationed in the Persian Gulf had an increased incidence of testicular cancer.  She provided a diagnosis that his testicular cancer was currently in remission.  She opined that his testicular cancer was not due to his service in the Persian Gulf.  She provided the rationale quoted above.  She does not have to cite to every piece of evidence in the claims file for her opinion to have great probative weight.   

In this regard, the Board finds it significant that the examiner used the word "creditable."  Dictionary definitions of "creditable" include the following:  Deserving commendation: Praiseworthy; worthy of belief; and capable of being assigned.  Webster's II New College Dictionary, 265, (2001).  This indicates to the Board that the examiner found no medical literature that was of value to support a finding that testicular cancer is caused by being stationed in the Gulf Region during the Gulf War, notwithstanding those articles the JMR has cited. 

Of record are two documents submitted by the Veteran.  One is a page with the only source information being "Other Gulf War Health Issues."  The other is a single page from the Centers for Disease Control and Prevention (CDC) titled "Deployment to the Gulf War and Subsequent Development of Cancer."  

The page from "Other Gulf War Health Issues" states that the most comprehensive study to determine if Gulf War veterans have developed cancer at higher than expected rates since Desert Storm was a British study with regard to United Kingdom Gulf War veterans.  That study found no differences between deployed Gulf War veterans and other veterans who served during that the era for rates of all cancers combined, or for any site specific cancers.  This page stated that only limited information is available concerning verified cancer diagnoses in U.S. Gulf War era veterans.  It stated that in the months immediately following Desert Storm, active duty Gulf War veterans (those deployed to the Gulf Region) were twice as likely to be hospitalized for testicular cancer as nondeployed era veterans and that the difference was no longer apparent after five months.  This last fact lead investigators to conclude that the temporary rate spike had been due to Gulf War veterans deferring care for this condition until they returned home from deployment.  The page includes notes that a study using 1991-99 data from cancer registries in New Jersey and the District of Columbia reported a two-fold proportional excess of testicular cancer in Gulf War veterans, compared to nondeployed era veterans.  The page states that data has continued to be collected and analyzed from additional state cancer registries and that data from some states suggested slight excesses in the crude incidence of testicular and brain cancers in Gulf War veterans compared to nondeployed era veterans between 1991 and 1999.  It also states that proportional differences were not significant after adjustment for age and race.  It goes on to state that although studies to date have raised only limited concerns about cancer in Gulf War veterans a number of important question have not yet been adequately addressed.  It notes that very limited cancer data have been reported for U.S. Gulf War veterans in general and no published research on cases occurring after 1999.  

The CDC article states that initial research begun in 2002 found a statistically significant excess of testicular cancer in deployed Gulf War veterans compared to non-deployed Gulf War veterans based on data from the District of Columbia and the New Jersey Cancer Registries.  The article states that the current study was focusing on extending the analysis to additional states.  

First, the Board addresses the probative value of the articles; second, it addresses why it has determined that the examiner's comment about lack of creditable literature linking testicular cancer to Gulf War service does not require clarification or indicate the need for a new medical opinion.  

The articles both refer to one study that showed a proportional excess of testicular cancer in deployed Gulf War veterans when compared to non-deployed Gulf War veterans but a reasonable reading of both pages submitted by the Veteran himself is that this limited research is of limited value.  

Importantly, the "Other Gulf War Health Issues" page provides as much, if not more, evidence against a meaningful relationship between Gulf War deployment and testicular cancer as it explains what investigators suspect from the initial higher incidence and explains that even where data from some states show a slight excess in Gulf War deployed veterans' testicular cancer compared to non-deployed veterans the differences are insignificant when adjusted for age and race.  The articles are only probative of a finding that more research is needed at the time the articles were made.  On their face, the articles are not probative of a finding that the Veteran's testicular cancer was caused by or had onset during his active service.  

As to the April 2010 opinion, the Board finds no need to question the examiner's explanation regarding creditable literature linking Gulf War service to testicular cancer.  She stated that she reviewed the claims file on a page by page basis so the Board concludes that she reviewed every document in the claims file.  Given the content of the articles, as just explained by the Board, it is not surprising that she did not comment directly on the articles and that she stated that there was no "creditable literature".  This is a reasonable statement from someone who viewed the articles, given what the articles contain.  The Board finds nothing about the opinion that makes it doubt her thoroughness or integrity.  Furthermore, it is reasonable to conclude that the examiner, as a medical professional, has a working knowledge of how to determine if there is creditable literature and applied that knowledge.  The examiner's statement regarding the lack of creditable literature is not inconsistent with the information in the two pages submitted by the Veteran.

It must also be stated that the examiner does not have a duty to address each item of potentially favorable relevant evidence in the claims file.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

Also considered by the Board is the Veteran's opinion that his testicular cancer is due to his service, including his service in the Persian Gulf.  The Veteran's nexus opinion is not competent evidence because testicular cancer is a complex condition, the cause of which is not within the knowledge of a lay person and not determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The articles submitted by the Veteran are evidence of this fact because they show that medical professionals have conducted studies investigating a relationship between service in the Persian Gulf during the Persian Gulf War and testicular cancer.  

The Board finds the 2010 opinion highly adequate and probative.  It is more probative as to a relationship between the Veteran's service and his testicular cancer than is any other evidence of record, including the two pages submitted by the Veteran and just discussed, which at some points provides evidence against this claim.  The Board therefore concludes that the preponderance of evidence shows that the Veteran's testicular cancer was not caused by his active service.  

In conclusion, the preponderance of evidence shows that the Veteran's testicular cancer did not have onset during active service, was not caused by active service, did not manifest within one year of separation from active service, and is a diagnosed condition and is not a medically unexplained chronic multisymptom illness.  The preponderance of evidence is against granting service connection under any of the discussed theories of entitlement.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided an adequate examination and obtained an adequate medical opinion in April 2010, as discussed in the Merits section of the instant decision.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




ORDER

Service connection for testicular cancer is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


